


Exhibit 10.1

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 (this “Agreement”) dated as of July 15, 2014 by and among ARES
HOLDINGS L.P., a Delaware limited partnership (as successor by conversion to
Ares Holdings LLC) (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS L.P., a
Delaware limited partnership (as successor by conversion to Ares Investments
LLC) (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware limited
partnership (“Ares Real Estate”, together with Ares Holdings, Ares Domestic
Holdings, Ares Investments and any other Person that thereafter become borrowers
under the Credit Agreement by joinder, are referred to hereinafter individually
and collectively, jointly and severally, as the “Borrower”), the Guarantors
party hereto, the lenders identified on the signature pages hereto (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”) and JPMorgan Chase Bank, N.A., as Agent.

 

The Borrower and the Lenders party hereto wish now to amend that certain Sixth
Amended and Restated Senior Credit Agreement, dated as of April 21, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) as follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.  This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

 

2.01.  References Generally.  References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

 

2.02.       Amended Sections.  The proviso to Section 6.1 of the Credit
Agreement shall by amended by deleting the provision in its entirety. 
Accordingly, the following language is hereby deleted:

 

“provided that in no event shall the Borrower or any of its Subsidiaries be
liable for any Debt of any Ares Fund (which shall not include obligations to
contribute cash, Assets or Investments to any Ares Fund to the extent not
prohibited by Section 6.3, 6.6 or 6.7 or obligations in respect of letters of
credit to the extent such obligations are otherwise permitted to be incurred
under this Section 6.1).”

 

Section 3.  Representations and Warranties.  Each Borrower, individually as to
itself only, represents and warrants to the Lenders and the Administrative
Agent, that this Agreement has been duly executed and delivered by such Borrower
and constitutes a legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 4.  Conditions Precedent.  The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

 

1

--------------------------------------------------------------------------------


 

(a)           Execution.  The Administrative Agent shall have received
counterparts of this Agreement executed by the Borrower and the Lenders
constituting the Required Lenders under the Credit Agreement.

 

Section 5.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. Except as herein provided,
this Agreement shall not operate as an amendment or waiver of any right, power
or remedy of any Lender or the Administrative Agent under any of the Loan
Documents.  This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Agreement by signing any such
counterpart.  Delivery of a counterpart by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  This Agreement
and any right, remedy, obligation, claim, controversy, dispute or cause of
action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this Agreement shall be governed by, and construed in accordance
with, the law of the State of New York without regard to conflicts of law
principles that would lead to the application of laws other than the law of the
State of New York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

ARES HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Christina Oh

 

Name:

Christina Oh

 

Title:

Authorized Signatory

 

 

 

 

 

ARES INVESTMENTS L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Christina Oh

 

Name:

Christina Oh

 

Title:

Authorized Signatory

 

 

 

 

 

ARES DOMESTIC HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Christina Oh

 

Name:

Christina Oh

 

Title:

Authorized Signatory

 

 

 

 

 

ARES REAL ESTATE HOLDINGS L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Christina Oh

 

Name:

Christina Oh

 

Title:

Authorized Signatory

 

3

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ Lauren Gubkin

 

Name:

Lauren Gubkin

 

Title:

Vice President

 

 

 

 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ Heath Williams

 

Name:

Heath Williams

 

Title:

Vice President

 

 

 

 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Kirk Tashjian

 

Name:

Kirk Tashjian

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Dominic Malleo

 

Name:

Dominic Malleo

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

City National Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon L. Feitelson

 

Name:

Brandon L. Feitelson

 

Title:

Senior Vice President

 

 

 

 

 

Union Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Peter Thompson

 

Name:

Peter Thompson

 

Title:

Vice President

 

 

 

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Alex Duka

 

Name:

Alex Duka

 

Title:

Managing Director

 

 

 

 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Harry Comninellis

 

Name:

Harry Comninellis

 

Title:

Authorized Signatory

 

 

 

 

 

Royal Bank of Canada,

 

as a Lender

 

 

 

 

 

By:

/s/ Greg DeRise

 

Name:

Greg DeRise

 

Title:

Authorized Signatory

 

 

 

 

 

Goldman Sachs Bank USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, New York Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ William O’Daly

 

Name:

William O’Daly

 

Title:

Authorized Signatory

 

 

 

 

 

SunTrust Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Doug Kennedy

 

Name:

Doug Kennedy

 

Title:

Vice President

 

 

 

 

 

Barclays Bank PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Irina Dimova

 

Name:

Irina Dimova

 

Title:

Vice President

 

 

 

 

 

Wells Fargo Bank, National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ Luke Harbinson

 

Name:

Luke Harbinson

 

Title:

Vice President

 

--------------------------------------------------------------------------------
